Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 11, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al (JP 2012/017166) as evidenced by US Patent 3,808,162 and US Patent 6,555,613.
Regarding claim 11, Murai et al. teach a load bearing tension member comprising a plurality of tension members and a polymer jacket surrounding the plurality of tension member cords comprising the reaction product of a composition comprising a thermoplastic polyurethane and a compound comprising a plurality of blocked isocyanate groups [0008-0009]. The composition further comprises a polyamine or a polyol [0014]. 
Murai et al. teach the blocking agent can be any number of agents including, but not limited to ethylene glycol. It would have been obvious to one of ordinary skill in the art at the time of the invention to use any of the claimed blocking agents as is known in the art including propylene glycol. As evidenced by US Patent 3,808,162 and US Patent 6,555,613, use of propylene glycol as an equivalent to ethylene glycol is known in the art. 
Regarding claim 13, Murai et al. are silent regarding the claimed amount of polyamine. However, it would have been obvious for one of ordinary skill in the art to arrive at the claimed amount of polyamine in order to affect the composition properties as is known in the art. This is further evidenced by the instant specification which states “The relative amounts of the compound with blocked isocyanate groups and the polyol (if present) and/or polyamine (if present) can be varied by the skilled person to achieve targeted properties or results.” in paragraph 0036.
Regarding claim 15, Murai et al. are silent regarding the claimed amount of polyol. However, it would have been obvious for one of ordinary skill in the art to arrive at the claimed amount of polyol in order to affect the composition properties as is known in the art. This is further evidenced by the instant specification which states “The relative amounts of the compound with blocked isocyanate groups and the polyol (if present) and/or polyamine (if present) can be varied by the skilled person to achieve targeted properties or results.” In paragraph 0036.
Regarding claim 16, the composition comprises the claimed amount of compound comprising a plurality of blocked isocyanate groups based on the total weight of the composition [Examples]. 
Regarding claim 17, Murai et al. are silent regarding the claimed catalyst. However, it is well known in the art to employ catalysts and therefore would have been obvious to one of ordinary skill in the art at the time of the invention to employ a catalyst in order to affect the reaction and arrive at the claimed invention. 
Regarding claim 18, Murai et al. teach an elevator system comprising the load bearing traction member of claim 11. 
Art Cited but Not Used in Rejection
PG Pub. 2011/0192131 teaches a load bearing traction member comprising one or more tension members and a polymer jacket comprising the reaction product of a composition of a thermoplastic polyurethane and a compound comprising a plurality of blocked isocyanate groups.
Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive.
	Applicant argues against Kawasaki as not providing evidence. It is known in the art that ethylene glycol and propylene glycol are equivalents. This is further evidenced by US Patent 3,808,162 which again shows that either propylene glycol or ethylene glycol can be used as a blocking agent in urethanes. Applicant argues against the citation of Applicant’s own patent as evidence. It is noted that it is known in the art of urethanes to use propylene glycol and ethylene glycol as alternative equivalents as is also evidenced by US Patent 3,808,162 and US Patent 6,555,613 which also teaches propylene glycol and ethylene glycol as equivalent alternatives. It is clear from the record, that it would have been obvious to one of ordinary skill in the art to use propylene glycol and ethylene glycol as equivalent alternatives in the art of urethanes. Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980). Applicant is invited to amend the claims to overcome the cited art.
Therefore, the present claims are found to be not in condition for allowance. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789